Dismissed and Opinion Filed August 8, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00580-CV

                 WESSAM GHABIN D/B/A PRO SUPER LUBE, Appellant
                                     V.
                          BRISA PACHECO, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04810-E

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated June 2, 2017, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated June 2, 2017, we informed

appellant the docketing statement in this case was due. We cautioned appellant that failure to

file the docketing statement within ten days might result in the dismissal of this appeal without

further notice. By letter dated June 27, 2017, we informed appellant the clerk’s record had not

been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide

written documentation appellant had been found entitled to proceed without payment of costs
within ten days. We cautioned appellant that failure to do so would result in the dismissal of this

appeal without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE


170580F.P05




                                                 –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

WESSAM GHABIN D/B/A PRO SUPER                     On Appeal from the County Court at Law
LUBE, Appellant                                   No. 5, Dallas County, Texas
                                                  Trial Court Cause No. CC-15-04810-E.
No. 05-17-00580-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Francis and Stoddart participating.
BRISA PACHECO, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BRISA PACHECO recover her costs of this appeal from
appellant WESSAM GHABIN D/B/A PRO SUPER LUBE.


Judgment entered August 8, 2017.




                                            –3–